Judgment insofar as it imposes sentence unanimously reversed and defendant remanded to Monroe County Court for resentencing. Memorandum: At the time of sentencing, after her conviction based on a plea of guilty to the criminal sale of a controlled substance in the third degree (Penal Law, § 220.39), defendant challenged the constitutionality of CPL 720.10 (subd 2, par [a]) which precluded otherwise eligible youths from consideration for youthful offender treatment if the crime with which they were charged was a class A felony. Defendant’s constitutional objection was rejected; youthful offender status was denied; and the court sentenced the defendant to the mandatory indeterminate term of imprisonment having a minimum period of one year and a maximum of life. Commendably, the District Attorney has conceded that under People v Drummond (40 NY2d 990), the court was in error. Accordingly, the sentence must be reversed, and defendant remanded for consideration of youthful offender status. (Appeal from judgment of Monroe County Court, convicting defendant of criminal sale of a controlled substance, third degree.) Present—Marsh, P. J., Dillon, Hancock, Jr., Denman and Witmer, JJ.